Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last three lines are unclear. Note the request is to search for a first data element of the key-value store. Claim 1 merely results in providing a second data element. What is the relationship of the second data element to the first data element requested? Why providing the second data element?
Claims 2, 3 merely describe pointers to reference the range of deleted data elements.
Claim 4 merely describes the keys are lexicographically ordered.
Claim 5 merely identifies head and tail elements of the range of deleted data elements.
Claim 6 merely describes setting a flag for the head element.
Claim 7 merely describes processes for deleting the second element upon request.
Thus claims 2-7 do not cure the deficiencies of their parent claim.
Claim 8 describes inserting a first data element associated with a first key and first value into a key-value data store, the first key being within a first range of deleted data elements, removing a deletion marker associated with the first key and storing the first value in the key-value store. However it is unclear how the splitting is determined.
Claims 9, 11, 12 recite limitations similar to claims 2, 3, 4.
Claim  10 merely describes the head element.
Claim 13 is unclear. Although the preamble recites splitting into second and third range, the body of the claim merely shows how to set pointers without any description of the second and third ranges.
Thus claims 9-13 do not cure the deficiencies of their parent claim.
Claims 14-20 essentially recite the limitations of claims 1-7 in form of systems, thus contain similar defects mentioned in claims 1-7 above.
Art rejection is not being applied to claims 1-20 because the limitations cannot be ascertained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karlberg et al (US 20190377815 A1) teach storing data items and identifying stored data items including in one aspect, a data item is written to a data chunk of a stream segment. The stream segment includes a stream segment header and a plurality of data chunks. A first identifier of the data item is written to the stream segment header of the stream segment. A second identifier of the data item is written to a header of the data chunk of the stream segment. In another aspect, a stream segment header of a stream segment is queried with a query identifier. The querying identifies if any of the data items in the data chunks of the stream segment have the query identifier. If any of the data items in the data chunks of the stream segment have the query identifier, the data chunks of the stream segment are queried with the query identifier to identify which data chunks of the stream segment have the query identifier.
Borthakur et al (US 11030242 B1) teach indexing and querying semi-structured documents using a key-value store. A search system processes queries for accessing information stored in documents. A document comprises fields. The search system stores a plurality of indexes in a key-value store. Each index comprises key-value pairs. A key of a key-value pair is obtained by combining field data describing a field of a document. The value of each field is stored as an individual key-value in the key-value store. The search system receives a query requesting information stored in documents and specifying a search criteria. The search system builds a key-expression based on the search criteria and uses one or more indexes to find key-value pairs matching the key-expression. The search system finds the requested information based on the matching key-value pairs and provides the requested information to the query source.
Sarkar (US 5687361) teaches s database management and access system which provides dynamic key space allocation to one or more pages of the database as records are added to the database. The database management and access system include a page access subsystem and a record access subsystem to facilitate record access by incorporating an order preserving, linear hashing function for cluster preservation and using empty page flags and overflow page flags to decrease range query time latencies of the database.
Sarkar et al, “Lethe: A Tunable Delete-Aware LSM Engine”,  SIGMOD ’20, June 14–19, 2020, Portland, OR, USA, ACM ISBN 978-1-4503-6735-6/20/06. https://doi.org/10.1145/3318464.3389757, 16 pages.
Rumble et al, “Log-structured Memory for DRAM-based Storage”, USENIX Association, 12th USENIX Conference on File and Storage Technologies, February 17–20, 2014 Santa Clara, CA USA, ISBN 978-1-931971-08-9, 17 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        16 June 2022